UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DAMILOLA ANIMASHAUN,

                        Plaintiff,                 9:18-cv-1119
                                                   (GLS/ATB)
                 v.

CORRECTION OFFICER
REGNER,

                        Defendant.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
DAMILOLA ANIMASHAUN
14-A-0061
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

FOR DEFENDANT:
HON. LETITIA JAMES                       KONSTANDINOS D. LERIS
New York State Attorney General          Assistant Attorney General
Litigation Bureau
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                                     ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation by Magistrate Judge Andrew T. Baxter duly filed on

September 26, 2019. (Dkt. No. 43.) Following fourteen days from the
service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Report-Recommendation for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 43) is

ADOPTED in its entirety; and it is further

      ORDERED that defendant Correction Officer Regner’s motion for

summary judgment (Dkt. No. 36) is GRANTED and the complaint (Dkt. No.

1) is DISMISSED; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

October 25, 2019
Albany, New York




                                       2
